liLOBRANO, Judge,
concurring.
I concur in the majority result. In my opinion the narrow, and only, issue in this case is whether Mr. Paddison is guilty of malice in continuing the prosecution of Mr. Knapper without providing him the police report which the Supreme Court concluded contained Brady material.1 The failure to provide the report may have been mere negligence which does not support a finding of malice. Or, it may have been intentional which could support malice. Or, it may have resulted from a judgment call by the D.A.’s office which turned out to be wrong. A trial on the merits will have to determine if all the elements of malicious prosecution are present.

. The issue of who instituted the prosecution, i.e. the grand jury and not Paddison, is really irrelevant since malicious prosecution is the commencement or continuation of a criminal proceeding. Miller v. East Baton Rouge Parish Sheriff’s Dept., 511 So.2d 446 (La.1987).